Citation Nr: 9932127	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  94-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbosacral strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  

3.  Entitlement to an initial compensable evaluation from 
December 29, 1990 to August 9, 1994, and an evaluation in 
excess of 10 percent from August 10, 1994 for hiatal hernia.

4.  Entitlement to an initial compensable evaluation from 
December 29, 1990 to August 9, 1994, and an evaluation in 
excess of 10 percent from August 10, 1994 for depression.  

5.  Entitlement to an initial evaluation in excess of 50 
percent for headaches.  

6.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
December 1990.  

This appeal arose from July and October 1991 rating decisions 
by the Department of Veterans Affairs (VA) Los Angeles, 
California Regional Office (RO).  In July 1991, the RO 
granted entitlement to service connection for a low back 
strain with degenerative changes, a hiatal hernia with 
esophageal reflux by history, mixed type headaches, and major 
depression.  Each disorder was evaluated as noncompensably 
disabling and made effective December 29, 1990, the day after 
the veteran's discharge from service.  In October 1991 the RO 
granted entitlement to service connection for bilateral 
hearing loss, evaluated as noncompensable, and tinnitus, 
evaluated as 10 percent disabling effective December 29, 
1990.  

The veteran perfected an appeal with regard to all issues in 
April 1992.  

The veteran provided testimony before a Hearing Officer at 
the RO in June 1992.  A transcript of the testimony has been 
associated with the claims file.


In August 1992 Hearing Officer at the RO granted increased 
(compensable) evaluations of 10 percent respectively for low 
back strain with degenerative changes and headaches, mixed 
type.  The RO implemented the Hearing Officer's determination 
in a July 1993 rating decision at which time the 10 percent 
evaluations were made effective December 29, 1990.  

In December 1994 upon request from the veteran, his appeal 
was returned from the Board of Veterans' Appeals (Board) to 
the RO without decision pending further action at the RO 
level.  

In February 1995 the RO granted increased (compensable) 
evaluations of 10 percent for major depression and hiatal 
hernia with esophageal reflux effective August 10, 1994.  The 
RO also granted an increased (compensable) evaluation of 30 
percent for mixed type headaches effective December 29, 1990.  

In January 1996 the RO granted entitlement to an increased 
evaluation of 50 percent for mixed type headaches effective 
December 29, 1990.  

The Board remanded the case to the RO for further development 
and adjudicative actions in June 1996.  

In May 1997 the RO granted entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability (TDIU) effective January 24, 1995.  By letter 
dated in May 1997, the RO notified the veteran of the above 
grant, with payment effective February 1, 1997.  The RO also 
affirmed all determinations previously entered.  
Subsequently, the RO inquired of the representative whether 
the veteran was satisfied with the grant of the TDIU and 
willing to withdraw his appeal on the pending increased 
rating issues.  It was noted that "per Rep 5-19-97, vet is 
happy & will send ltr withdrawing appeal".

By letter to the RO dated in June 1997, the veteran requested 
an explanation as to why the effective date of his TDIU 
benefits was February 1, 1995, when it should be 1994.  He 
pointed out that the RO correspondence clearly pointed out 
that he had stopped working in 1994.  He advised that he 
wanted an explanation as to the effective date of his award 
prior to sending a letter indicating he was withdrawing his 
appeal of the pending issues pertaining to increased 
evaluations.

In July 1997 the RO issued a rating decision wherein it 
granted an effective date for a TDIU retroactive to August 
10, 1994.  The veteran was notified of the above 
determination by letter dated in August 1997.  In a separate 
letter also dated in August 1997, the RO requested the 
veteran to please advise whether he wished to withdraw his 
appeal as to the pending issues of increased evaluations.

In a November 1998 statement to his representative, the 
veteran advised that he did not wish to withdraw his appeal.  
In a November 1998 statement, the representative advised the 
RO that the veteran wished to continue his appeal as to the 
remaining pending issues.

In March 1999 the RO affirmed the determinations previously 
entered, and issued a supplemental statement of the case.  In 
view of a VA social and industrial survey having been 
associated with the claims file, the RO affirmed the 
determinations previously entered when it issued a 
supplemental statement of the case in May 1999.

The case has been returned to the Board for further appellate 
review.

The phrasing of the issues on the title page reflects that 
the veteran's appeal is from the initial assignment of 
ratings after establishment of service connection.  In the 
recent case of Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that in appeals from an initial assignment of a 
disability evaluation, ratings may be staged (i.e., different 
ratings may be assigned for different periods of time.  

The phrasing also reflects that the veteran is deemed to be 
seeking increased initial evaluations for hiatal hernia and 
major depression both prior to and after August 10, 1994.  He 
had perfected appeals for increased evaluations for both 
disorders prior to the date when increased evaluations were 
granted only effective August 10, 1994 rather than December 
29, 1990.  


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is manifested by no more 
than slight limitation of motion and periodic characteristic 
pain on motion.  

2.  The veteran has recurrent tinnitus.  

3.  From December 29, 1990 to August 9, 1994, the veteran's 
hiatal hernia was manifested by recurrent heartburn and 
regurgitation without considerable impairment of health.  

4.  From August 10, 1994, the veteran's hiatal hernia has 
been manifested by recurrent heartburn and regurgitation 
without considerable impairment of health.  

5.  From December 29, 1990 to August 9, 1994, the veteran's 
depression was manifested by periodic mild symptoms such as 
depressed mood and anxiety controlled with medication and 
without demonstrated industrial impairment.  

6.  From August 10, 1994, the veteran's depression has been 
manifested by periodic mild symptoms such as depressed mood 
and anxiety controlled with medication and without 
demonstrated industrial impairment.  

7.  Migraine headaches are manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

8.  The veteran has level I hearing loss bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5295 (1999).  

2.  The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.87, Diagnostic Code 
6260 (1999).  

3.  The criteria for entitlement to an initial compensable 
evaluation of 10 percent from December 29, 1990 to August 9, 
1994 for a hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 
7346 (1999).  

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent from August 10, 1994 for hiatal hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.114, Diagnostic Code 7346.  

5.  The criteria for entitlement to an initial compensable 
evaluation from December 29, 1990 to August 9, 1994 for 
depression have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132, Diagnostic Code 9405 
(1996) (effective prior to November 7, 1996).  

6.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent from August 10, 1994 for depression have 
not been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.132, Diagnostic Code 9405 (effective 
prior to November 7, 1996);  38 C.F.R. § 4.130; Diagnostic 
Code 9434; 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996).  

7.  The criteria for an initial evaluation in excess of 50 
percent for migraine headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.124a, Diagnostic Code 8100 (1999).  

8.  The criteria for an initial compensable evaluation for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, 4.87, (effective 
prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, 4.87; 
Diagnostic Code 6100; 64 Fed.Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
Hearing Loss and Tinnitus

On VA examination in March 1991, the veteran reported 
tinnitus and loss of hearing in his left ear since 1979 while 
in service.  Hearing testing was conducted in September 1991.  
Audiometry readings for the right ear at 1000, 2000, 3000, 
and 4000 Hertz were as follows (in decibels): 5, 5, 20, and 
45.  The average decibel reading was 19.  Readings for the 
left ear were 10, 5, 50, and 70.  The average decibel reading 
was 34.  CNC speech recognition test scores were 100 percent 
for the right ear and 96 percent for the left ear.  The 
examiner remarked that there was moderate high pitched 
ringing that is constant in both ears and bilateral high 
frequency hearing loss that is moderate on the right and 
moderate to moderately severe on the left.  

The veteran testified at a hearing in June 1992 that he had 
to listen closely to hear speech.  He stated that he probably 
should have looked into getting a hearing aid.  

Medical records from March 1992 to August 1994 showed no 
indication of hearing loss except by history.  

In connection with a VA ear nose and throat (ENT) examination 
in October 1994, audiometry testing showed readings for the 
right ear at 1000, 2000, 3000, and 4000 Hertz of 15, 5, 20, 
and 45.  The average was 21 and CNC speech recognition was 
100 percent.  Left ear results were 10, 5, 45, and 65.  The 
average was 31 and CNC speech recognition was 94 percent.  
The veteran reported bilateral constant tinnitus.  The 
summary was bilateral high frequency sensorineural hearing 
loss moderate in the right ear and moderately severe in the 
left ear.  

Audiometry testing in May 1995 showed readings for the right 
ear at 1000, 2000, 3000, and 4000 Hertz of 15, 5, 20, and 45.  
The average was 21.  CNC speech recognition was 100 percent.  
Left ear readings were 10, 5, 35, and 65.  The average was 
28.  CNC speech recognition was 96 percent.  The veteran 
reported bilateral constant tinnitus that was moderately 
disturbing and would occasionally keep him up at night.  The 
impression was bilateral high frequency sensorineural hearing 
loss that is moderate in the right ear and mild to moderately 
severe in the left ear.  

ENT examination in June 1995 noted complaints of hearing loss 
and tinnitus.  Examination of the ears was normal and no ear 
disease or infection was found.  The diagnosis was high 
frequency sensorineural hearing loss.  

Private records showed tinnitus in July 1996.  


Depression

On psychiatric examination in August 1991 the veteran 
reported recurrent episodes of depression with an 
accompanying feeling of being "down," some difficulty 
sleeping, a mild effect on his libido, and possible 
fluctuations in appetite.  He reported that his primary 
symptom was irritability and a tendency to see the world in a 
negative light.  He stated that at extreme phases he would 
have onset of some suicidal ideations but he denied any 
suicide attempts.  He reported some anxiety during periods of 
irritability and depressed mood but denied any anxiety at the 
present time.  

There was no history of panic attacks, significant 
alterations in reality testing, or hallucinations.  The 
veteran had been treated with Elavil until Prozac was 
substituted in 1991.  

The veteran reported that he was working as a mechanic and 
was caring for two teenage children.  He was separated from 
his wife.  He denied significant alcohol or drug abuse.  He 
described a fairly active work and home life.  On examination 
he was fully alert and oriented.  He was cooperative and 
demonstrated full and appropriate affect.  Thought was 
normal.  He denied suicidal and homicidal ideation, paranoid 
ideation and hallucinations.  Memory and intellectual 
function were intact.  Judgment and insight were good.  
Diagnoses were major depression in remission with medication 
and treatment.  Stressors were moderate.  His overall level 
of function was deemed good; specifically he was working and 
raising children.  

The examiner noted that irritability was not common with 
depression but was not rare.  Mood changes and depressed mood 
apparently precipitated a great deal of his difficulties and 
he had responded well to treatment for his affective 
disorder.  

VA outpatient treatment records from 1990 and 1991 showed 
treatment of depression.  In February 1991 the veteran had 
essentially no complaints and was described as cheerful or 
euthymic.  His dose of Prozac was reduced and in May 1991 he 
had some fleeting periods of depression that he felt was a 
"minor low."  He was sleeping well and his appetite was 
okay.  There was a question as to whether there was a mild 
exacerbation.  

In August 1991 the veteran complained of mild to moderate 
depression with more disrupted sleep and decreased interest 
in usual activities.  Examination was essentially normal 
except for a slightly depressed affect.  By October 1991 he 
felt that he was at baseline.  He was euthymic and 
examination was negative.  The impression was major 
depression improved on Prozac.  

The veteran testified at a hearing in June 1992 that he was 
being treated with Prozac and reported that he would see a 
doctor quarterly which seemed to alleviate the problem.  He 
testified that when attempts were made to discontinue his 
medication he would have swings in temper and mood and 
increases in headaches.  He testified that when not taking 
medication he would have anger and irritability.  He reported 
that he felt depressed but not continually.  He stated that 
when he would get depressed he would lose motivation for life 
in general.  He admitted to some feelings of self-
destruction.  He stated that normally he could work himself 
out of his feeling of depression.  He stated that he felt 
depressed for several hours at a time, three to four times a 
month.  

A VA psychiatric examination was conducted in November 1994.  
The veteran was taking medication for depression.  He 
reported that he was separated and was taking care of two 
sons who were living with him.  He was unemployed and living 
on his pension.  There was no significant legal history, 
alcohol or drug history or history of suicide attempts.  His 
main medical problem was migraine headaches with frequent 
headaches despite several medications.  He told the 
psychiatrist that headaches ruled his life.  He denied sleep 
disturbance except due to headaches.  

On examination the veteran was fully oriented.  His mood was 
described as numbed.  His affect was appropriate and speech 
was normal.  There were no hallucinations, delusions or 
suicidal or homicidal ideation.  His memory was intact as was 
his other intellectual function.  Insight and judgment were 
not impaired.  The diagnosis was chronic recurrent major 
depression presently in remission with medication.  Stressors 
included financial problems and headaches.  His current 
global assessment of functioning (GAF) was about 70 while his 
highest GAF in the last year was 80.  The examiner explained 
that due to chronic pain and refractory headaches, he was 
socially and occupationally moderately to severely impaired.  

During a private medical visit in November 1994 the veteran 
seemed sad and depressed.  

In a statement submitted in August 1996 the veteran reported 
that he had been on antidepressants continuously since 
discharge.  

The veteran underwent a VA psychiatric examination in 
February 1997.  He reported that he was separated from his 
wife since 1986.  He was living by himself and had been 
unemployed since 1993.  His children were adults living 
independently.  

His chief complaint was that due to the unpredictability of 
his migraine headaches he could not function properly even 
though two medications had provided him with some relief.  He 
reported that he had headaches four to five times a week, 
sometimes lasting two days.  His preoccupation with headaches 
had made him disabled to the point where he could not develop 
any plans or work even though he would like to.  His 
headaches had disabled him socially and financially.  He 
reported some suicidal thoughts claiming that sometimes his 
problems were so severe he wished he was dead.  However he 
denied any plan or intention of suicide.  

The veteran stated he had been on various antidepressants 
including Prozac and was only receiving treatment through a 
private physician.  With regard to work, he reported that he 
had worked full time for two years as an electrician but due 
to absenteeism and sick days he switched to part time work 
and eventually he was let go due to unpredictability of his 
headaches and his performance.  He had not worked since 1993.  

On mental status examination, the veteran was alert and 
oriented.  He acted appropriately with good eye contact and 
was cooperative.  His speech was coherent, relevant and 
organized.  His affect was slightly blunted but was 
appropriate overall.  His mannerism was cooperative and 
friendly but his mood was slightly dysphoric due to 
refractory migraine headaches that had disabled him.  During 
the interview he was relaxed but somewhat anxious.  There 
were no bizarre gestures.  His intellect seemed average.  His 
sensorium and memory were intact.  Calculation, abstraction, 
judgment and insight were fair to adequate.  

There was no evidence of perceptual disturbances, or thought 
disorder.  Overall he appeared mildly depressed due to 
headache which had rendered him totally disabled and socially 
withdrawn.  

The diagnoses were major depression and psychophysiologic 
disorder manifested by migraine headache.  Stressors, 
specifically migraine headache with isolation and depression, 
were deemed mild to severe.  His GAF was 50 to 70 percent.  

A social and industrial survey was also performed in February 
1997.  The veteran reported that he was separated and his 
children were adults.  He had some close friends from 
military and social life.  He did nothing for fun except 
watch television to relax.  He had a hobby of using a metal 
detector in the desert but explained that he rarely had a 
chance to engage in his hobby due to headaches.  He 
reportedly would stay at a friend's house periodically.  He 
also kept in touch with his siblings.  The veteran's prior 
work history was recounted.  He reported no treatment through 
VA.  The veteran told the interviewer that his inability to 
work was due to his headaches.  He stated that his depression 
only gave him a problem in service because he could not get 
Prozac there.  He seemed more angry about the headaches than 
depressed because he stated that he wanted to work.  

A supplemental social and industrial survey report was issued 
in April 1999.  The veteran reported that he no longer had 
any hobbies as he was sick all of the time.  He reported that 
he would usually stay in bed two or three days at a time and 
stated that he had headaches five days a week lately.  He had 
lost 40 pounds because he did not cook much and felt sick all 
of the time and could not work because of his headaches.  The 
examiner reported that he seemed sleepy and uncomfortable 
during the interview.  


Migraine Headaches

When the veteran underwent a VA examination in March 1991 he 
reported headaches behind the eyes and between the temples.  

Treatment was with Fiorinal and Prozac in the past year.  His 
head was described as normal on examination. The diagnosis 
was cephalalgia, etiology undetermined.

VA outpatient treatment records show complaints of migraine 
headaches.  In February 1991 he had essentially no 
complaints.  His dose of Prozac was reduced and in May 1991 
he had increased headaches.  In August 1991 headaches were 
still a problem.  

The veteran testified at a hearing in June 1992 that he was 
currently having headaches three or four times a month.  He 
explained that medication for "stress" decreased the 
intensity and frequency of headaches "a little bit."  He 
then revised his estimate of headaches to four or five a 
month.  He did state that these were "extremely bad" and 
"disabling" headaches lasting eight to ten hours on 
average.  Treatment included Fiorinal taken as needed, a TENS 
unit, and lying down in a dark room.  He reported that four 
or five times a year he would have headaches requiring 
hospitalization.  He denied loss of consciousness but 
reported light sensitivity and nausea with vomiting with 
severe headaches. 

Private medical records were submitted by the veteran.  Dr. 
J.S. stated that the veteran had been treated for five years 
for migraine headaches.  

In August 1994 the veteran submitted a statement that his 
headaches had increased to five to six times a week and would 
sometimes last for 72 hours.  Medications had been 
ineffective.  A note from the veteran's doctor related that 
the veteran had been treated for recurrent severe migraine 
headaches since March 1992.  He was able to return to work as 
of July 1994, but it was recommended that he take medication 
prophylactically as well as for acute attacks.  

Medical records from March 1992 to August 1994 show over a 
hundred visits for headaches, most commonly described as 
severe.  On a number of occasions, the headaches reportedly 
had lasted for several days, and routinely it was noted that 
the pain had not been relieved with medication.  


In a letter in September 1994 the veteran reported that 
records submitted showed 102 visits for migraines.  He 
pointed out that he had medication to take for migraines, but 
when the medicine was not sufficient, he would go to the 
doctor.  He asserted that he had migraines five to six times 
a week.  

In October 1994 the veteran underwent additional VA 
examinations.  He reported migraine headaches five to six 
times per week lasting from eight to 36 hours and accompanied 
by nausea and vomiting.  He listed use of numerous 
medications.  By history, the veteran had only worked two to 
three weeks in 1994.  The diagnosis was migraine headaches.  

During a VA psychiatric examination in November 1994, the 
veteran reported that his main medical problem was migraine 
headaches.  He reported having been in and out of emergency 
rooms and claimed frequent headaches despite several 
medications.  He told the psychiatrist that headaches ruled 
his life.  The examiner felt that that the veteran was 
socially and occupationally moderately to severely impaired 
due to chronic pain and refractory headaches.  

The veteran's physician submitted a report in November 1994 
noting that he had been suffering from migraine headaches 
averaging five times per week.  He had been seen over 130 
times over two years for emergency treatment for migraines 
and was on continuous medication to try to prevent the 
headaches, with little result.  The veteran by history had 
been unable to maintain employment due to migraines and had 
worked less than two weeks in 1994.  He was considered 
disabled due to headaches.  

Private medical reports from September 1994 to May 1995 show 
more than 40 visits for headaches despite use of numerous 
medicines.  The veteran sometimes wore his TENS unit as a 
headband and was observed grimacing in pain.   

The veteran saw a private neurologist in March 1995.  He 
reported worsening headaches in 1990.  Currently he had 
headaches from six times a week to daily and lasting ten 
hours to three or four days.  There was nausea and some 
vomiting accompanying the headaches as well as photophobia, 
hyperacusis and occasional gray vision change preceding a 
headache.  

The doctor noted that numerous work-ups including magnetic 
resonance imaging tests (MRIs) electroencephalograms (EEGs) 
blood studies, and other neurological work-ups had been 
normal.  The veteran's medications were reviewed.  He was 
reportedly disabled from work secondary to headaches.  
Examination, including mental status examination was normal.  
The impression was of a combination headache consisting of 
migraine, vascular headaches and chronic muscular contraction 
headaches.  

The veteran submitted a statement in March 1995 that he was 
unable to work due to migraines.  He reported prostrating 
attacks four to six times a week requiring medication and, 
many times, a doctor's care.  

A March 1995 note from the veteran's doctor indicated that 
the veteran had recurrent migraine headaches averaging five 
times a week from March 1992 to March 1995.  The veteran was 
unable to return to work for an indeterminate period of time.  

A May 1995 report from a private neurologist noted that the 
veteran had persisting daily headaches with freedom from 
headaches only two days in the last month.  His medications 
were reviewed.  Neurologic examination was intact and 
unchanged.  The neurologist stated that he was concerned that 
the veteran had chronic headaches not responding to multiple 
medication trials.  He recommended referral to a 
headache/pain control clinic.  

In June 1995 the veteran underwent a consultation by an 
infectious diseases specialist to investigate the etiology of 
his headaches.  As for his current symptoms, he stated that 
he had headaches as frequently as seven to eight times a 
week.  

Examination was essentially normal.  He was in no acute 
distress.  His head was normocephalic and atraumatic.  
Neurologically the veteran was alert and oriented and there 
were no focal deficits on examination.  The impression was 
migraine headaches by history.  

Another VA examination was provided in June 1995 for purposes 
of unemployability.  The veteran's primary complaint was a 
severe constant headache that would incapacitate him 
throughout the day.  He reported headaches five to six times 
per week.  On examination he was in no acute distress.  The 
head was normal.  The diagnosis was chronic headache 
disorder.  

The veteran was provided with a VA neurological examination 
in July 1995.  He reported that for the last two years 
headaches occurred almost daily and would last from eight to 
ten hours to three or four days.  Occasionally he would have 
a headache-free day.  He reported that severe (8/10 to 10/10) 
headaches were occasionally preceded by an aura of flashing 
lights or a black cloud passing in front of his eyes and 
headaches were associated with nausea and vomiting.  The 
headaches would be aggravated by light, noise and movement 
and were only relieved by medication.  

On examination the veteran had no scalp or temporal 
tenderness.  The neck was supple.  He was completely oriented 
and was articulate in giving his history.  He followed 
commands and was cooperative.  Neurological examination was 
normal.  The assessment was that migraines were almost daily 
with an occasional headache-free day per week.  Duration of 
attacks was six to eight hours to three to four days.  The 
veteran could not maintain activities of daily living during 
attacks.  Relief was from medication including Fiorinal and 
Stadol.  The veteran reported that he could not perform 
electrical work on Stadol as it made him drowsy.  The 
diagnosis was probable migraine headache, with need to rule 
out other pathology because of the description of the 
headache.  

The veteran was admitted for hospitalization in December 1995 
because of severe migraine headaches.  He reported headaches 
five out of seven days.  A thorough workup including MRI's, 
EEG's, brain scans, myelograms, sinus x-rays, and neurology 
and ENT consultations had been completed but the veteran 
continued to have constant headache.  He reported nausea, 
vomiting, photophobia and occasional visual aura.  He 
reported taking Fioricet five times that day, and several 
other medications.  Examination of the pertinent systems was 
unremarkable.  The impression was severe migraine headache, 
rule out dissection of the internal carotid artery.  Carotid 
angiogram was normal bilaterally.  

In July 1996 an employer submitted a letter to the effect 
that the veteran went from full time to part time in 
September 1993 and was unable to work after January 1994 due 
to frequent headaches.  

Additional medical reports from April 1995 to August 1996 
showed numerous additional treatments for headaches.  

The veteran underwent a VA psychiatric examination in 
February 1997.  His chief complaint was that due to the 
unpredictability of his migraine headaches he could not 
function properly.  He stated that two medications had 
provided him with some relief.  Nonetheless he continued to 
have headaches four to five times a week, sometimes lasting 
two days.  His headaches reportedly had disabled him socially 
and financially.  He reported that he worked full time for 
two years as an electrician but due to absenteeism and sick 
days he switched to part time work and eventually he was let 
go due to unpredictability of his headaches and his 
performance.  He had not worked since 1993.  Mental status 
examination showed the veteran to be fully oriented.  His 
intellect and sensorium were intact.  


Hiatal Hernia

On the March 1991 VA examination the veteran reported 
regurgitation of food with a burning sensation persisting 
since 1981.  

His weight was 183 pounds and his maximum weight in the last 
year was 205 pounds.  His build was heavy and his nutrition 
was okay.  Examination of the abdomen was negative.  A barium 
upper gastrointestinal study (upper GI) showed a moderately 
large sliding hiatal hernia without evidence of reflux 
esophagitis.  Otherwise there was no abnormality.  Lab test 
results were normal except for slightly high red blood cells.  
The diagnosis was gastroesophageal reflux by history.  

The veteran testified at his hearing in June 1992 that he was 
not being affected by his service connected disability 
because he would watch what he ate and not eat directly 
before going to sleep.  He stated that he was not using any 
medication but used precautions about eating "so I don't 
have it continually coming up in my throat."  

The veteran submitted additional medical records from March 
1992 to August 1994.  He reported a history of a hiatal 
hernia in May 1994.  

On VA examination in October 1994 the veteran reported that 
in 1980 he would get food in his throat when he would lie 
down and a hiatal hernia was diagnosed.  Examination of the 
throat was negative as was examination of the abdomen.  The 
diagnosis was reflux gastroesophagitis by history and hiatal 
hernia.  

On VA digestive system examination the veteran reported 
reflux acid regurgitation occasionally.  There was no anemia, 
disturbance of motility, pain or actual partial obstruction 
indicated.  The diagnosis was gastroesophageal reflux 
disease.  

Another VA examination was provided in June 1995 for purposes 
of unemployability.  The veteran reported a hiatal hernia 
with mild episodes of heartburn two to three times a week.  
He stated that he would occasionally use over the counter 
medication for treatment.  On examination, he was in no acute 
distress.  The digestive system and throat were normal.  The 
diagnosis was hiatal hernia.  

Private records showed diagnoses of gastroesophageal reflux 
disease in June and July 1995.  


Lumbosacral Strain

On the March 1991 VA examination the veteran reported 
intermittent low back pain.  He bent over to pick up an 
object.  Straight leg raising was to 70 degrees limited by 
hamstring tightness.  There was tenderness to palpation over 
the lumbosacral spine.  All other tests were negative.  His 
carriage was erect and his posture was good.  His gait was 
normal.  X-rays showed degenerative changes in the mid to 
lower lumbar level.  The diagnoses was lumbosacral strain, 
degenerative arthritis of the lumbar spine.  

At his June 1992 hearing, the veteran denied any treatment of 
the back.  He reported that he was having low back pain for 
which he was treating himself with a transcutaneous 
electrical nerve stimulating (TENS) unit that had been 
provided for his migraine headaches.  He denied that it 
provided complete relief of his pain but stated that it made 
his symptoms tolerable.  He stated that he was not aware of 
spasms but he reported difficulty walking, bending, and 
getting up from a lying position.  He denied leg pain.  As 
for frequency of symptoms, he testified that his back 
problems were intermittent, not continuous.  He explained 
that once every four to five months he would have symptoms 
for about a week.  

Private medical records from March to June 1992 and July 1993 
and April 1994 were reviewed.  In June 1992 the veteran 
reportedly bent over wrong.  He told his doctor that he 
stayed in bed the day before.  There was no radiation of pain 
but he was not walking too well.  There was 4+ lumbosacral 
muscle spasm and tenderness in the area of L5-S1.  A brace 
was prescribed.  X-rays were normal.  In July 1993 the 
veteran reported back pain helped with a cortisone shot.  
This was only days after a motor vehicle accident.  There was 
2+ spasm and tenderness with increased range of motion.  Bend 
test was negative.  In April 1994 he was noted to have left 
plus/minus tenderness.  

On VA examination in October 1994 all trunk movements were 
normal in range and without problems.  Reflexes and sensation 
in the lower extremities were intact.  The veteran could walk 
on his toes and heels and squat fully and return.  Flexion 
was to 90 degrees with good progression of movement of the 
spine.  His fingertips touched his toes.  Extension was to 30 
degrees.  Lateral flexion was to 40 degrees bilaterally.  
Rotation of the trunk was to 50 degrees bilaterally.  Girth 
measurements were normal.  Straight leg raising to 70 degrees 
produced low back pain.  All other tests were negative.  The 
veteran did have tenderness of the lumbar spine to palpation.  
X-rays showed degenerative changes of the thoracolumbar 
spine.  

In a private report from December 1994 the veteran reported 
low back pain for one day.  There was a positive bend test 
and 3+ spasm but a negative straight leg raising test.  

The veteran submitted a statement in March 1995 that he had 
only three to four strains since discharge from service 
requiring a doctor's care.  

Another VA examination was provided in June 1995 for purposes 
of unemployability.  The veteran reported several episodes of 
severe low back pain with minimal symptoms between flare-ups.  
On examination he was in no acute distress.  There was no 
spinal tenderness and straight leg raising was negative.  
Flexion of the lumbosacral spine was to 76 degrees.  
Extension was to 30 degrees.  Rotation and lateral flexion 
were to 40 degrees bilaterally.  There was no significant 
pain on examination.  The diagnosis was degenerative joint 
disease with low back pain.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  

Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The Court held in Hick v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be rated in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.



Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deemed painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hick v. Brown, 8 Vet. App. 417 (1995).

Slight limitation of lumbar motion is evaluated as 10 percent 
disabling.  A higher rating of 20 percent is assigned for 
moderate limitation of lumbar motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Intervertebral disc syndrome warrants a 10 percent evaluation 
when mild.  A 20 percent evaluation may be assigned when 
moderate with recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

When there is muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilaterally in the standing 
position a 20 percent rating is assigned for a lumbosacral 
strain.  When there is characteristic pain on motion a 10 
percent rating is assigned.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5295. 

The Board notes that during the veteran's appeal changes were 
made to the schedular criteria for evaluating diseases of the 
ear and other sense organs effective June 10, 1999.  64 Fed. 
Reg. 25202 (May 11, 1999)(codified in relevant portion at 
38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, Diagnostic Codes 
6100, 6260).  

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, in this case, the amended 
regulations did not result in any substantive changes.  



Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  The amended regulations changed the title of 
Table VI from "Numeric Designations of Hearing Impairment" to 
"Numeric Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  Moreover, 
Table VII was amended in that hearing loss is now rated under 
a single code, that of Diagnostic Code 6100, regardless of 
the percentage of disability.  See 64 Fed. Reg. 25204 (May 
11, 1999).

Evaluations of bilateral defective hearing range from zero 
percent to 100 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests.  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX;  where hearing in the better ear is II, and hearing in 
the poorer ear is II to IV;  or where there hearing in both 
ears is III.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.  

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is I and hearing in the worse ear 
is X or XI;  where hearing in the better ear is II, and 
hearing in the worse ear is V to XI;  where hearing in the 
better ear is III and hearing in the worse ear is IV to VI;  
or where hearing in the better ear is IV and hearing in the 
poorer ear is IV or V.  Id.  






Because assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered there is no doubt as to 
the proper evaluation to assign.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992);  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100. 

Under prior regulations persistent tinnitus as a symptom of 
head injury, concussion, or acoustic trauma was evaluated as 
10 percent disabling.  Under the current regulation, 
recurrent tinnitus is evaluated as 10 percent disabling .  
The maximum schedular evaluation for tinnitus is 10 percent.  
38 C.F.R. § 4.87a, Diagnostic Code 6260.  

Where there is persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain productive of considerable 
impairment of health, a 30 percent rating is assigned for 
hiatal hernia.  A 10 percent rating is appropriate where 
there are two or more of the symptoms for a 30 percent 
evaluation but of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  

A maximum rating of 50 percent is provided for migraine 
headaches when there are very frequent, completely 
prostrating, and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  

During the pendency of the veteran's appeal, new regulations 
were also issued revising the diagnostic criteria for rating 
mental disorders effective November 7, 1996.  61 Fed. Reg. 
52695, Oct. 8, 1996.  

Under the most recent regulations, effective November 7, 
1996, the veteran's service connected disability is evaluated 
under diagnostic codes using the General Rating Formula for 
Mental Disorders.  



Under that formula a 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as : depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  

A 10 percent evaluation is assigned where there is 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress 
or, where symptoms are controlled by continuous medication.  
Id.  

The veteran's disability was originally evaluated under the 
old General Rating Formula for Psychoneurotic Disorders.  
Under that rating formula, a noncompensable disorder was 
assigned for neurotic symptoms which may adversely affect 
relationships with others but which do not cause impairment 
of working ability.  A 10 percent evaluation was assigned for 
less than the criteria for a 30 percent evaluation with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  

A 30 percent evaluation was assigned for definite impairment 
of the veteran's ability to establish and maintain effective 
social and industrial relationships.  A 50 percent rating was 
assigned for considerable impairment of the veteran's ability 
to establish or maintain effective or favorable relationships 
with people, and where by reason of psychoneurotic symptoms, 
reliability, flexibility and efficacy levels are so reduced 
as to result in considerable industrial impairment.  
38 C.F.R. § 4.132.  






In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion the General Counsel of VA concluded 
that "definite" is to be construed as representing a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by that interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  

Under the amended criteria for rating mental disorders 
effective November 7, 1996, a noncompensable evaluation may 
be assigned for depression which has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  

A 10 percent evaluation may be assigned for depression where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent evaluation may be assigned for depression where 
there is occupational and social impairment with occasional 
decrease in work efficiency and measurement periods of 
instability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation may be assigned for depression where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Ratings shall be based as far as practicable, upon average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in the this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3.  


Analysis

Initially the Board finds that the veteran's claims of 
entitlement to increased evaluations for lumbosacral strain, 
tinnitus, bilateral hearing loss, hiatal hernia, depression, 
and headaches are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected disabilities at issue (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claims for increased evaluations for those 
disabilities are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that as a result of previous 
remand action, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).


Lumbosacral Strain

A review of the evidence of record shows that the veteran has 
had little treatment for back symptoms since service.  At the 
June 1991 RO hearing he testified that he only had one-week 
bouts of symptoms every four to five months.  In a March 1995 
statement he asserted that he had only had three to four 
strains requiring treatment.  On VA examination in June 1995 
the veteran reported episodes of mild symptomatology.  

Outpatient records showed treatment in June 1992, July 1993, 
April 1994 and December 1994.  Spasm and/or tenderness was 
indicated on these visits but otherwise the records showed 
scant findings.  On VA examination the veteran had some 
tenderness of the spine but ranges of motion were termed 
normal.  Flexion was to 90 degrees, extension and lateral 
bending were to 30 degrees and rotation was to 50 degrees.  
When the veteran was examined by VA in June 1995 there was no 
tenderness or significant pain on motion.  Flexion was to 78 
degrees.  Extension was the same as on the previous VA 
examination.  Lateral flexion and rotation were to 40 
degrees.  

It does not appear that the veteran has ever had pain into 
the extremities or any kind of disc disease - only strain and 
arthritis.  Even considering application of the criteria 
under diagnostic code 5293 to the veteran's case, his level 
of over-all back impairment is consistent with the 10 percent 
evaluation currently in effect which under diagnostic code 
5293 for intervertebral disc syndrome contemplates not more 
than mild symptomatology.  Moderate disablement, not shown in 
the veteran's case, is required for the next higher 
evaluation of 20 percent.  However, as the Board noted, 
intervertebral disc syndrome is not a clinical feature of the 
veteran's service-connected low back disability.

VA rates arthritis in accordance with limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292 (1999).  The 
veteran's range of back motion has been tested on VA 
examinations.  However, the veteran has demonstrated little 
to no limitation of motion of the lumbar spine.  The 
veteran's limitation of back motion, even considering 
tenderness or pain, is no more than slight.  Moderate 
limitation of motion of the lumbar spine due to pain has not 
been shown by the evidentiary record.  

In the alternative to rating according to limitation of 
motion, a rating can be assigned based on symptoms of 
lumbosacral strain.  A 10 percent rating is consistent with 
lumbosacral strain manifested by characteristic pain on 
motion.  

The veteran has shown little back tenderness or pain.  
However, given the evidence of some minor limitation of 
motion and tenderness, the Board concludes that the veteran 
has characteristic pain on motion.  

However, to warrant the next higher evaluation of 20 percent, 
the veteran would have to show muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilaterally in the standing position.  There are some 
scattered references in the records to instances of muscle 
spasm but there is no record of spasm on extreme forward 
bending.  In fact it is not evident that the veteran has had 
any kind of consistent muscle spasm and in any event there is 
no evidence of loss of lateral spine motion unilaterally in 
the standing position.  The veteran's lateral spine motion 
has been symmetrical and measured 30 to 40 degrees.  

The Board has taken into consideration all of the factors in 
38 C.F.R. § 4.10, 4.40, 4.45, and 4.59 pertaining to 
functional impairment as required in DeLuca.  VA examinations 
and other evidence of record have considered pain or 
tenderness, limitations on daily activities, use of an 
appliance, fatigability and weakness and incoordination.  The 
veteran could walk on his heels and toes and could squat and 
arise on VA examinations.  There was little evidence of 
tenderness on VA examinations and no evidence of significant 
pain on motion.  The record does show that during flare ups 
of symptoms the veteran has had limitations on walking, 
bending, and getting up from a lying position.  He was 
bedridden on at least one occasion as shown in private 
medical records and was prescribed a brace.  

However, even giving the veteran the benefit of the doubt and 
even taking into consideration painful motion and other 
functional impairment, the Board cannot conclude that the 
disability picture more nearly approximates the criteria for 
a higher evaluation.  The veteran did not approach moderately 
limited back motion even taking his pain into consideration.  
Also, even taking into consideration functional limitation 
including limitation due to pain there has been no showing of 
limitation of motion due to pain such that it could be 
concluded that there was loss of lateral spine motion, 
unilaterally in the standing position to support a higher 
rating as a lumbosacral strain.  

As the Board noted earlier, this case involves an appeal as 
to the initial rating of the appellant's low back disability, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. at 9.  The 10 percent evaluation has been 
effective since the date of the grant of service connection 
for the low back disability.  In the case at hand, the Board 
has determined that an increased evaluation is not warranted 
and accordingly, a staged rating is not appropriate.


Hearing Loss and Tinnitus

As noted above, the pertinent regulatory criteria for 
evaluating hearing loss and tinnitus were revised while the 
veteran's case was pending.  The RO has not considered the 
new regulations and the veteran has not been given notice of 
the new regulations.  However, it is not necessary to remand 
this claim since he is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  As noted 
before, the amended regulations did not result in any 
substantive changes and neither version of regulations is 
more or less advantageous to the veteran than the other.  

The veteran's hearing loss as measured by pure tone audiogram 
testing and speech testing for VA purposes is classified as 
level I hearing.  A noncompensable evaluation is provided 
where hearing is level I bilaterally.  38 C.F.R. § 4.87, 
Table VII, Diagnostic Code 6100.  As noted above, because 
assignment of disability ratings is performed through a 
mechanical application of the rating schedule to the numeric 
designations assigned based on audiometry readings, there is 
no doubt as to the proper evaluation to assign.  Lendenmann. 


With regard to tinnitus, the veteran is receiving the maximum 
schedular evaluation of 10 percent.  There is no potential 
for a higher schedular evaluation to be assigned under either 
version of the applicable diagnostic code.  Under the 
previous criteria a 10 percent evaluation was assigned for 
persistent tinnitus, whereas under the amended criteria 10 
percent evaluation is provided for recurrent tinnitus.  
Irrespective of either criteria, the veteran is in receipt of 
the maximum schedular evaluation.  The 10 percent evaluation 
has been effective since the date of the grant of service 
connection.  As was the case with lumbosacral strain, the 
Board finds that assignment of staged ratings for either 
hearing loss or tinnitus is not appropriate.


Hiatal hernia

As noted above, the veteran is deemed to be seeking an 
initial compensable evaluation from December 29, 1990 to 
August 9, 1994 and an initial evaluation in excess of 10 
percent from August 10, 1994.  

When the veteran was examined by VA in March 1991, he 
reported regurgitation of food and a burning sensation 
(pyrosis) persisting since 1981.  There was no evidence of 
dysphagia.  There was no evidence of considerable impairment 
of health.  His build was heavy and his nutrition was okay.  
A barium upper GI study showed no evidence of reflux 
gastritis.  

The veteran testified at hearing in June 1992 that he was not 
taking any medication.  He would watch what he ate and would 
not eat directly before going to bed to prevent his food 
coming up.  Medical records during this period showed no 
treatment for hiatal hernia or reflux esophagitis.  

On VA examinations in 1994 the veteran reported food in his 
throat when lying down and occasional reflux acid 
regurgitation.  Examination was essentially normal.  There 
was no anemia, disturbance of motility, pain or obstruction.  

On VA examination in June 1995 the veteran reported mild 
heartburn two to three times a week.  He reported occasional 
over the counter medication.  The veteran was not in distress 
and examination was normal.  In 1995 the veteran did receive 
some medical attention from a private physician for 
gastroesophageal reflux disease although there were no 
specific findings in the records.  

In summary, the evidence does not conclusively show that the 
veteran actually has reflux disease accompanying his hiatal 
hernia.  Objective testing has shown only the hiatal hernia.  
However the veteran's complaints of recurrent heartburn 
(pyrosis) and regurgitation are credible.  

The veteran's symptoms have been described as mild and 
varying in frequency from occasional to three times a week.  
He has only occasionally used over the counter medication and 
medical records show very few references of complaints or 
treatment for hiatal hernia or gastroesophageal reflux 
disease.  

There is no evidence of persistently recurrent distress or of 
dysphagia.  Examinations of the throat have been negative.  
Nor has there been any indication of accompanying substernal 
arm or shoulder pain due to the hiatal hernia.  Moreover, the 
evidence does not show considerable impairment of health from 
the hiatal hernia.  There has been no suggestion that he has 
any major or significant health effects from his mild 
periodic symptoms.  The veteran's build has been heavy and 
his nutrition has been okay.  There has been no evidence of 
anemia.  Some weight loss over the years has been shown but 
that has not been attributed to the hiatal hernia and there 
is no evidence of obstruction.  The veteran attributes his 
weight loss to lack of cooking because of headache symptoms.  
It is also noted that nausea and vomiting have been 
associated with the veteran's headache disorder.  

Based on the facts of record it is the opinion of the Board 
that at no time have the criteria for a 30 percent evaluation 
been approximated.  Mild symptoms of heartburn and 
regurgitation more nearly approximate the criteria for a 10 
percent evaluation from December 29, 1990 to August 9, 1994 
and on and after August 10, 1994.  

The veteran reported symptoms of regurgitation and a burning 
sensation in March 1991 and stated during his hearing in June 
1992 that he had to take steps to avoid food coming up in his 
throat.  

The Board has in effect granted an earlier effective date for 
the previously assigned 10 percent evaluation for his hiatal 
hernia.  As was the case with his lumbosacral strain, hearing 
loss, and tinnitus, the Board finds no basis upon which to 
predicate assigned of staged readings consistent with 
Fenderson supra.


Depression

As with the hiatal hernia, the veteran is seeking an initial 
compensable evaluation from December 29, 1990 to August 9, 
1994 and an evaluation in excess of 10 percent from August 
10, 1994.  

Because of the change in regulations in November 1996, as of 
the effective date of the regulatory change the veteran is 
entitled to application of the previous as well as amended 
criteria, whichever are more beneficial.  However, prior to 
the effective date of the new regulations, only the old 
version of the regulations can be applied.  Rhodan v. West. 
12 Vet. App. 55 (1998).

To warrant an initial compensable evaluation from December 
29, 1990 to August 9, 1994, the veteran would have to show 
emotional tension or anxiety productive of mild social and 
industrial impairment.  A review of the evidence of the 
veteran's depression prior to August 1994 shows that the 
veteran's symptoms were largely in remission on medication 
aside from a brief "minor low" in 1991 when medications 
were reduced.  During this time, the veteran reported feeling 
down and he had some irritability and loss of interest in 
activities.  


The evidence prior to August 10, 1994 shows no indication 
that symptoms of depression caused any occupational 
impairment.  The veteran was working but eventually was laid 
off due to lack of work and later he could not work due to 
headaches.  He was also caring for his children.

Looking at the evidence as a whole, specifically given that 
there is minimal evidence of depression and no evidence of 
industrial impairment, the Board is of the opinion that even 
looking at the evidence in the light most favorable to the 
veteran, the evidence more nearly approximates the criteria 
for a noncompensable evaluation from December 29, 1990 to 
August 9, 1994; namely, there are neurotic symptoms that may 
somewhat adversely affect relationships with others but do 
not cause impairment of working ability.

The next question is whether the evidence on and after August 
10, 1994 satisfies the criteria for an evaluation in excess 
of 10 percent.  Again it is noted that prior to the effective 
date of the revised regulations, November 7, 1996, only the 
old regulations are for application.  

When the veteran underwent a VA psychiatric examination in 
November 1994 he was using antidepressants but was doing 
well.  He was taking care of his sons and had no history of 
substance abuse, suicide attempts or legal problems.  Mental 
status examination was unremarkable except for a numbed mood.  
His depression was deemed to be in remission with medication.  
His current GAF was 70 and his highest GAF was 80.  Moderate 
to severe impairment in social and occupational functioning 
was due to chronic pain and headaches.  During a medical 
visit in November 1994 for headaches, the veteran seemed sad 
and depressed.  

To warrant a rating of 30 percent under the regulations in 
effect at that time there would have to be a definite (more 
than moderate but less than large) degree of impairment from 
depression under the regulations in effect.  The evidence 
shows no more that slight impairment from depression.  
Depression was in remission on medication.  His social and 
occupational impairment was due to headaches.  

From November 7, 1996. The date of the change in criteria for 
rating mental disorders, the veteran's disability can be 
evaluated under either the revised or previous regulations, 
whichever are more favorable to the veteran.  Karnas.  

When the veteran was examined by VA in February 1997 he had a 
slightly blunted affect with a slightly dysphoric mood and 
some anxiety.  The rest of his examination was unremarkable.  
Overall he was deemed mildly depressed.  It was noted that 
the veteran was totally disabled and socially withdrawn due 
to headaches.  The Global Assessment of Functioning was 50 to 
70 percent.  This is somewhat confusing because GAF scores 
are not given in terms of percent.  Moreover if the GAF score 
was 50 to 70 this would be indicative of overall mild to 
borderline moderate to serious symptoms while the examiner 
stated that symptoms of depression were mild.  It is noted 
that GAF scores pertain to global functioning, not 
necessarily functioning solely due to one disability such as 
depression.  

On subsequent social and industrial surveys, the veteran 
reported few hobbies and activities but he did report that he 
had friends and kept in touch with siblings.  He denied a 
problem with depression in February 1997 and reported that 
his inability to work was due to headaches.  By April 1999 
the veteran reported that he was sick all of the time and 
stayed in bed most of the time due to headaches.  He reported 
weight loss due to sickness and inability to work due to 
headaches.   

In the opinion of the Board the criteria for an evaluation in 
excess of 10 percent have not been met under either set of 
criteria (as applicable) from August 10, 1994.  Under the 
previous criteria, the veteran has not shown definite (more 
than moderate but less than large) impairment due to 
depression.  The examination, social and industrial surveys 
and statements of the veteran show that pain and symptoms 
from headaches are responsible for his lack of activities and 
industrial impairment.  His GAF may have been indicative of 
up to borderline moderate to serious symptoms but his 
depression was still termed mild.  Notwithstanding reports of 
periodic suicidal ideation, the Board finds that the 
veteran's disability more nearly approximates mild rather 
than definite impairment.  

Under the new regulations (effective on and after November 7, 
1996) to warrant a 30 percent evaluation the veteran would 
have to show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks due to symptoms such 
as depressed mood, anxiety, chronic sleep impairment and the 
like (the veteran generally functions satisfactorily with 
routine behavior, self care and conversation normal).  There 
is no such evidence of record.  The veteran has occupational 
and social impairment but this is shown to be due to 
headaches as is the veteran's sleep impairment.  He has shown 
some depressed mood and anxiety, but his symptoms of mild 
depression controlled with medication more nearly approximate 
the criteria for a 10 percent evaluation than the criteria 
for a 30 percent evaluation.  

As noted above a 10 percent evaluation is assigned where 
there is occupational and social impairment due to mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress or, where symptoms are controlled by 
continuous medication.  Id.  The veteran's symptoms are 
controlled with medication and are mild in nature.  

Again, as the Board has determined there is no basis for a 
grant of an increased evaluation, the Board finds that staged 
ratings are not appropriate per Fenderson supra.

Headaches

It is clear from the evidence of record that the service 
connected headache disorder is the most significant and 
disabling of the veteran's disabilities.  A review of the 
veteran's statements and hearing testimony, his history to 
medical providers, and treatment reports all show that the 
veteran has very frequent completely prostrating and 
prolonged attacks of headaches that are productive of severe 
economic inadaptability.  However, this is the maximum 
schedular evaluation provided for this disorder.  

Accordingly an increased schedular evaluation is not 
supported by the evidence of record.  The maximum schedular 
evaluation of 50 percent has been effective since the date of 
the grant of service connection.  Assignment of a staged 
rating is per Fenderson supra is not appropriate.


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The RO has found that the veteran is not entitled to an 
extraschedular evaluation with respect to claims for 
increased evaluations for tinnitus and migraine headaches. 
The veteran is receiving the maximum schedular evaluation for 
each disability.  

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Undersecretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  


There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected tinnitus 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization or marked interference 
with employment due to the service connected disability.  The 
veteran has had intensive treatment with regard to migraines 
and is apparently disabled from work due to migraines but the 
Board finds that there is not disability beyond that 
contemplated by the rating schedule.  A 50 percent evaluation 
for headaches is, by definition, assigned for severe economic 
inadaptability.  It is also noted that the veteran is 
receiving a total rating based on individual unemployability, 
premised primarily on his headache disability.  

As to the remaining disabilities on appeal for which the 
veteran seeks increased evaluations, the Board notes that 
lumbosacral strain, hiatal hernia, hearing loss, and 
depression have not been shown to have rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of the regular 
schedular standards.  In this regard, the Board finds no 
basis upon which to predicate referral of the case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of an 
extraschedular evaluation pursuant to the criteria of 
38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a lumbosacral strain is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.  

Entitlement to an initial 10 percent evaluation from December 
29, 1990 to August 9, 1994, for a hiatal hernia is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.  

Entitlement to an evaluation in excess of 10 percent from 
August 10, 1994 for a hiatal hernia is denied.  

Entitlement to an initial compensable evaluation from 
December 29, 1990 to August 9, 1994, for depression is 
denied.  

Entitlement to an evaluation in excess of 10 percent from 
August 10, 1994 for depression is denied.  

Entitlement to an initial evaluation in excess of 50 percent 
for headaches is denied.  

Entitlement to an initial compensable evaluation for hearing 
loss is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals





